GIVAN, Justice,
dissenting 1
I respectfully dissent from the majority opinion. The opinion reflects extended and careful research and gives an accurate portrayal of the existing law in Indiana and other jurisdictions on this subject. However, I cannot join the majority in its con*650clusion that a century of casemade law now should be overturned and social guests treated as invitees.
Our judicial system is grossly overburdened today with a litigious society in which citizens appear to be playing the judicial system as though it were a lottery. Today's decision will accelerate this situation. Under this decision, any person who entertains social guests on his premises can certainly not afford to do so unless he carries a large amount of insurance to protect him in such a situation. Even girded with generous insurance coverage, he must be prepared to endure prolonged litigation which has a great possibility to ensue.
I would leave the law as it is and deny transfer in this case.

. - This dissent was written in response to Burrell v. Meads (1991), Ind., 569 N.E.2d 637 but is equally applicable to each of the following cases: LeLoup v. LeLoup (1991), Ind., 569 N.E.2d 648; Risk v. Schilling (1991), Ind., 569 N.E.2d 646; and Parks v. Parks (1991), Ind., 569 N.E.2d 644.